            Case 4:19-cv-00519 Document 1-1 Filed on 02/14/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 98.198.63.210

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
01/22/2019 07:03:11    CE95CDF89EE9FE9BE95C6915A4EC51A599FC65A9          Hot Fucking with Sexy Sybil and Jake

01/20/2019 00:30:27    C78692725E360537BCEBBA49789076697AB563D5          Never Have I Ever Had A Threesome Like
                                                                         This

01/14/2019 16:07:14    82891A385FF32F3569856CE193914F0E3C4925D1          Teach Me About Sex

01/14/2019 16:04:26    7E257EBFF8E251B8C7D5B64CE6A7218C3EEF66D8          Sex And Fashion A Threeway Project

07/02/2018 16:42:49    99168B20226BDD6884C961109D642BFFDF06ACB9          Honeymoon Sex


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
STX254
